UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6126



JESSIE BENJAMIN KINDLEY, SR.,

                                              Plaintiff - Appellant,

          versus


RON ANGLEONE, Executive Director, Department
of Corrections; F. W. GREEN, Senior Warden;
QUINNON L. DANIELS, #293619-Inmate; GERST,
Counselor   Senior;   J.  MOORE,   Operations
Officer; R. E. MATHENA, Assistant Warden of
Operations; R. L. EARLY, Chief of Security,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-749-2)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie Benjamin Kindley, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Benjamin Kindley, Sr., appeals the district court’s

order denying his motion to refile his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaint. We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Kindley v.

Angelone, No. CA-01-749-2 (E.D. Va. filed Dec. 17, 2001; entered

Dec. 18, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2